Citation Nr: 9928308	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-47 429	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right knee injury 
residuals.  

2.  Whether the claim of entitlement to service connection 
for a back disability is well-grounded.  

3.  Entitlement to service connection for a back disability.  

4.  Whether the claim of entitlement to service connection 
for residuals of a left knee injury is well-grounded.  

5.  Entitlement to service connection for residuals of a left 
knee injury.  

6.  Whether the claim of entitlement to service connection 
for residuals of liver laceration is well-grounded.  

7.  Entitlement to service connection for liver laceration 
residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from July 1991 to July 1993.  
This appeal arises from a June 1994 rating decision in which 
VA's Regional Office in Pittsburgh, Pennsylvania (Pittsburgh 
RO) denied service connection for right knee injury 
residuals, a back disability, and residuals of a left knee 
injury and liver laceration.  The June 1994 rating decision 
also awarded service connection and assigned noncompensable 
disability ratings for residuals of a chest wound with a 
status post pneumothorax, and abdominal, right leg and left 
arm injury residuals, and denied entitlement to a compensable 
rating for multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324.  The 
veteran appealed the denials of service connection and of a 
compensable rating under the provisions of 38 C.F.R. § 3.324.  

At the January 1995 RO hearing on appeal, the veteran raised 
the issue of entitlement to a compensable rating for 
residuals of a chest wound with a status post pneumothorax.  
By rating action of March 1996, the RO implemented a hearing 
officer's decision which granted an increased rating from 
zero percent to 10 percent for residuals of a chest wound 
with status post pneumothorax.  The grant of a compensable 
rating for this disability renders moot the issue of 
entitlement to a compensable rating for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.  

In May 1997, the Board of Veterans' Appeals (Board) remanded 
the case to accord the veteran a hearing before a member of 
the Board at the RO.  However, the veteran failed to report 
for the hearing.  At the time of the earlier remand, the 
issue of entitlement to an increased rating, in excess of 10 
percent, for residuals of a chest wound with pneumothorax was 
referred to the RO for initial consideration.  The claim was 
denied by the RO in June 1998, and has not been the subject 
of a notice of disagreement.  As such, it is not now before 
the Board for consideration.  

Following the May 1997 Board remand, the veteran moved to 
Arizona and the case was transferred to the Phoenix, Arizona 
RO.  The claims of service connection for a back disability 
and residuals of a left knee injury and liver laceration are 
addressed in a remand that follows this decision.  


FINDINGS OF FACT

1.  The claim of service connection for residuals of a right 
knee injury is not plausible.  

2.  The claim of service connection for a back disability is 
plausible.  

3.  The claim of service connection for residuals of a left 
knee injury is plausible.  

4.  The claim of service connection for residuals of liver 
laceration is plausible.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for residuals of a right knee injury.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of service connection for a back disability is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim of service connection for residuals of a left 
knee injury is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The claim of service connection for residuals of liver 
laceration is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records include a June 1993 medical note 
reporting the veteran's complaints of back and left knee 
pain.  There were no specific complaints as to the right knee 
and an examiner indicated that the right knee was okay.  

A report of a September 1993 VA medical examination confined 
to the veteran's knees shows that the right knee demonstrated 
140 degrees of flexion and zero degrees of extension.  On VA 
general medical examination in September 1993, the veteran 
gave a history of injuring both knees in service, but 
indicated that his right knee did not really bother him.  

At a hearing in January 1995, the veteran testified that, 
while in service in May 1992, he was attacked by two men on 
his ship.  He was stabbed several times and fell to his 
knees, injuring them on steel deck plates.  His right knee 
gave him problems, but he explained that the right knee 
disability was not as severe as the residuals of his left 
knee injury.  After standing for too long or bumping his 
right knee, the knee tended to swell and become painful.  

On VA examination of the veteran's knees in April 1995, he 
complained that both knees ached, but the right knee was less 
severe than the left.  He described knee swelling and 
stiffness without specifying one or both knees.  The right 
knee had 130 degrees of flexion and zero degrees of 
extension.  Diagnoses included chronic bilateral knee pain.  
X-ray examination of the veteran's right knee in April 1995 
showed no bony or soft tissue abnormalities.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  A person 
who submits a claim for benefits under a law administered by 
VA shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial tribunal that the 
claim is well-grounded.  VA shall assist such a claimant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  If he has not presented evidence of a well-
grounded claim, his appeal must fail as to that claim, and 
there is no duty to assist him further in the development of 
his claim because such development would be futile.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (Court) has held that laypersons 
are not competent to provide medical opinions.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  

Service Connection for Residuals
Of a Right Knee Injury

The veteran has contended that he injured his right knee in 
service, and chronic bilateral knee pain has been diagnosed 
on post-service VA medical examination.  However, the 
question of causation of a current right knee disability is a 
medical question requiring a medical opinion.  As a 
layperson, the veteran is not competent to provide medical 
opinions.  Layno, supra.  Since no medical opinion relates 
the current right knee disability to service, one of the 
Caluza requirements for establishing a well-grounded claim of 
service connection (the third requirement) has not been met.  
Without competent evidence of a nexus between current right 
knee disability and service, the claim of service connection 
for right knee injury residuals is not well-grounded and must 
be denied.  


Service Connection for a Back Disability

The veteran has contended that he injured his back in 
service.  Service medical records show that he complained of 
back pain and an examiner's assessments included 
musculoskeletal trauma to the low back.  On VA examination in 
April 1995, focusing on the veteran's back, the diagnosis was 
chronic back pain with scar tissue secondary to multiple stab 
wounds as an underlying cause.  The examiner's diagnosis can 
be reasonably interpreted as relating the veteran's back 
disability to service.  Accordingly, the Board concludes that 
the claim of service connection for a back disability is 
well-grounded.  


Service Connection for Residuals
Of a Left Knee Injury

It is undisputed that the veteran sustained a left knee 
injury prior to service.  The presumption of soundness at 
enlistment as regards the pre-service existence of a left 
knee disorder is rebutted by pre-service clinical records of 
treatment for a fracture of the left patella in November 
1989.  The service medical records include a complaint of 
left knee pain and an assessment of left knee patellofemoral 
syndrome.  On a VA examination in April 1995, the diagnosis 
as to the left knee was suspect prior history of fractured 
left patella, and chronic bilateral knee pain.  Given that it 
is undisputed that the veteran received medical treatment for 
a fracture of the left knee before service and left knee 
symptoms during service, and left knee disability is 
currently demonstrated on medical examination, the Board 
concludes that the claim of service connection for residuals 
of a left knee injury is well-grounded.  


Service Connection for Liver Laceration Residuals

The veteran has asserted that his liver was lacerated when he 
was stabbed in service.  A May 1992 admissions note from 
Mercy Hospital and Medical Center (Mercy Hospital) includes a 
diagnosis of liver laceration from a stab wound.  We note 
that the veteran was in service at this time.  On VA 
gastrointestinal examination in April 1995, the diagnosis was 
status post multiple abdominal stab wounds with a history of 
liver laceration.  The examiner added that painful 
postoperative adhesions were a possibility because of stab 
wounds and surgical repair.  The examiner's comment can be 
reasonably construed to relate current residuals of liver 
laceration to service, and the Board concludes that the claim 
of service connection for residuals of liver laceration is 
well-grounded.  


ORDER

Service connection for right knee injury residuals is denied.  

The claims for service connection for a back disability and 
for residuals of a left knee injury and liver laceration are 
well-grounded, and to this extent, the appeals are granted.  


REMAND

With regard to the claim of service connection for a back 
disability, a VA examiner has diagnosed chronic back pain 
with scar tissue secondary to multiple stab wounds as an 
underlying cause.  However, the extent of current back 
pathology related to service or trauma in service remains 
unclear.  

With regard to the claim of service connection for residuals 
of a left knee injury, in April 1995, medical treatment 
records, including records of treatment of the veteran at 
Butler Memorial Hospital (Butler) were associated with the 
claims folder.  The records from Butler Hospital indicate 
that, the veteran was treated for a left knee injury in 
November 1989, prior to service.  There was a provisional 
diagnosis of fractured left patella.  X-ray examination of 
the left knee revealed bipartite patella, with no evidence of 
acute pathology.  As noted above, the veteran was accorded a 
VA examination in April 1995.  However, it appears that the 
VA examiner did not have an opportunity to review the records 
from Butler Hospital at the time of the VA examination 
because, in noting the veteran's medical history on the 
examination focusing on the veteran's knees, the examiner 
reported, "[A] possible injury to the left knee prior to 
service, with no details known."  Given that the evidence 
demonstrates that the veteran sustained a left knee injury 
prior to service and currently has a left knee disability, it 
is necessary that records of pre-service left knee treatment 
be reviewed to permit a determination as to whether the left 
knee disability increased in severity during service.  

With regard to the claim of service connection for residuals 
of liver laceration, on VA gastrointestinal examination in 
April 1995, the examiner noted that painful postoperative 
adhesions were a possibility because of stab wounds and 
surgical repair.  Given the examiner's comment, the nature 
and extent of pathology associated with the veteran's liver 
which is related to service or trauma in service remains 
unclear.  

Accordingly, the claims of service connection for a back 
disability, and left knee injury and liver laceration 
residuals are REMANDED for the following:

1.  The RO should obtain copies of all VA 
medical treatment of the veteran for a 
back disability and for left knee injury 
and liver laceration residuals since 
service.  

2.  The veteran should then be scheduled 
for a VA orthopedic examination to 
determine the nature and etiology of 
current back disability and residuals of 
a left knee injury.  All clinical 
findings should be reported in detail.  
The examiner must review the claims 
folder and a copy of this remand in 
connection with the examination and state 
in the examination report that the review 
has been accomplished.  If a back 
disability is currently shown, the 
examiner should furnish an opinion for 
the record as to whether it is at least 
as likely as not that such disability is 
related to trauma in service, or is 
otherwise related to service.  With 
regard to any left knee disability shown, 
the examiner should opine as to whether 
it is at least as likely as not that the 
identified left knee pathology increased 
in severity during service.  

3.  The veteran should also be accorded a 
VA gastrointestinal examination to 
determine the nature and etiology of 
residuals of liver laceration.  All 
clinical findings should be reported in 
detail.  The examiner must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  If liver 
dysfunction is currently shown, the 
examiner should opine as to whether that 
pathology is related to trauma 
(laceration of the liver) in service.  

4.  Following completion of the foregoing 
development, the RO should review the 
claims of service connection for a back 
injury, and for residuals of a left knee 
injury and liver laceration to determine 
whether the claims may be granted.  If 
any of the claims remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

The case should then be forwarded to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

